FILED
                             NOT FOR PUBLICATION                            OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD ADAMS,                                    No. 09-16230

               Plaintiff - Appellant,            D.C. No. 1:05-cv-00671-OWW-
                                                 WMW
  v.

P. L. VAZQUEZ and C. GIPSON,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ronald Adams, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-16230
We review de novo a dismissal under 28 U.S.C. § 1915(e)(2), Huftile v.

Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and 28 U.S.C. § 1915A,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and may affirm on any

ground supported by the record, O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056,

1059 (9th Cir. 2007). We affirm.

      The district court properly dismissed Adams’s deliberate indifference claims

because Adams alleges, at most, differences of opinion between himself and the

prison health care staff, and among the prisons’ health care staff, about the

appropriate course of treatment. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th

Cir. 2004) (differences of opinion are insufficient to establish deliberate

indifference).

      The district court properly dismissed Adams’s due process claim based on

defendants’ allegedly improper processing and disposition of his grievances

because he has no due process right to the handling of grievances in any particular

manner. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order).

      AFFIRMED.




                                           2                                    09-16230